                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:13-cv-00343-FDW

JOHN EDWARD KUPLEN,           )
                              )
                  Plaintiff,  )
                              )
vs.                           )
                              )                        ORDER
U.S. DEPARTMENT OF            )
JUSTICE, et al.,              )
                              )
                  Defendants. )
______________________________)


       THIS MATTER is before the Court on Plaintiff’s letter [Doc. 53], which the Court

construes as a motion for miscellaneous relief.

       Pro se Plaintiff John Edward Kuplen (“Plaintiff”) is a prisoner in the custody of the North

Carolina Department of Public Safety (NCDPS) at the Albemarle Correctional Institution in Badin,

North Carolina. Plaintiff filed this action pursuant to 42 U.S.C. § 1983 [Doc. 1] and filed an

Application to proceed without prepaying the filing fee [Doc. 2].            The Court granted the

Application and entered an Order establishing a debt in the amount of the $350 filing fee and

directing the correctional facility to transmit monthly payments until the fee is paid in full. [Doc.

6]. On March 9, 2015, Plaintiff’s Complaint was dismissed for failure to state a claim upon which

relief may be granted. [Doc. 43].

        On May 3, 2021, Plaintiff filed the instant letter directed to the Clerk’s Office in which he

states that he will be receiving a stimulus check and that he would like to use it to pay the remaining

balance of the filing fee. [Doc. 53]. Plaintiff attaches to his letter a recent trust account statement

reflecting a remaining balance of $286.79. [Id. at 2]. Plaintiff requests that his letter be deemed a

motion if necessary. [Id. at 1].
       The Court is without authority to direct the use of Plaintiff’s stimulus check. When

Plaintiff receives his stimulus check, Plaintiff himself or by and through an authorized

representative may use the proceeds to pay his remaining filing fee balance in full. The Court will,

therefore, deny Plaintiff’s motion.

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 53] is DENIED in

accordance with the terms of this Order.


                                            Signed: May 17, 2021




                                                 2
